DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.
 
Status of Claims
This action is in reply to the RCE filed 17 February 2021. 
Claims 1, 9, 16, were amended 17 February 2021.
Claim 25 was added 17 February 2021.
Claims 1-3, 5, 7-12, 14-18, and 21-25 are currently pending and have been examined

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-12, 14-18, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, 
Claims 1-3, 5, 7-12, 14-18, and 21-25 are drawn to a method and a non-transitory computer readable medium which are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites a method of selecting consumable item data records to provide guidelines for a user, the method comprising: providing a plurality of consumable item data records entered by users, each data record comprising one or more respective nutritional values, wherein the plurality of consumable item data records entered by users include at least one of recipe records and restaurant menu item records; enabling a user to enter a long-term goal, accessing user profile information relating to the user; generating at least one value representative of a daily dietary goal for the user based at least in part on the long-term goal and the user profile information; displaying the daily dietary goal along with a meal goal option to display the daily dietary goal as meal goals; in response to selection of the meal goal option, automatically generating daily meal goals for the user by dividing the at least one value representative of the daily dietary goal among a plurality of dietary portions, the plurality of dietary portions including a plurality of individual meal portions, such that a relative amount of the at least one value is apportioned to each of the individual meal portions; after generating the daily meal goals, displaying the generated daily meal goals as a list of individual meal portions, wherein teach of the individual meal portions I displayed in association with the relative amount of the at least one value apportioned thereto;  enabling the user to select, one of the individual meal portions in the list and subsequently adjust the relative amount of the at least one value apportioned thereto such that the adjusted relative amount is greater than or less than the generated relative amount for the selected one of the individual meal portions; receiving, the adjusted relative amount of the at least one value apportioned to the selected one of the individual meal portions, and in response thereto via the processor of the health tracking device, automatically adjusting each of the relative amounts of each of the non-selected individual meal portions displayed, determining a user location based on data, after receiving the user-adjust as meal recommendations, wherein identification of a restaurant menu item record as a meal recommendation is based on (i) said restaurant menu item record containing respective values that meet one of the adjusted relative amounts, and (ii) a proximity of the user to a restaurant offering the meal recommendation based on the determined user location; and presenting the meal recommendations to the user, wherein each meal recommendation includes descriptive information relating to the identified individual ones of the plurality of restaurant menu item records. 
Independent claim 9 recites receive at least one long-term goal entered by a user; generate at least one daily dietary goal for a user based at least in part on the at least one long-term goal and user profile data, the daily dietary goal being comprised of a total value for a plurality of individual meals; cause the daily dietary goal to be displayed along with a sub-goal option, the sub-goal option configured such that selection thereof results in display of the dietary goal as a plurality of sub-goals, each of the plurality of sub-goals associated with one of the plurality of individual meals; in response to selection of the sub-goal option, appropriate a portion of the daily dietary goal as a sub-goal for each of the individual meals, the sub-goals comprising values for one or more nutrition-related aspects, such that a relative amount of an overall value for the daily dietary goal is apportioned to each of the individual meals; cause the sub-goals and each of the individual meals to be listed on the display in association with the relative amount of the overall value; receive an adjustment request from the user to adjust the relative amount of the overall value such that an adjusted relative amount resulting from the adjustment request is greater than or less than the relative amount previously apportioned to the sub-goal; adjust the relative amount of the overall value apportioned to each of the individual meals in response to an adjustment request from the user; receive data relating to one or more consumed items associated to a first one of said individual meals, the data comprising values determine a user location based on data; search to identify at least one consumable item to fit within the updated sub-goals for one or more subsequent ones of the individual meals, the identification based at least in part on (i) the user location, and (ii) the updated sub-goals and historical food consumption data for the user for individual meals, comprising a plurality of consumable item data records entered by users, each data record comprising one or more respective nutritional values, wherein the plurality of consumable item data records entered by users include recipe records and restaurant menu item records; and cause at least one recommended consumable item to be displayed as a meal recommendation wherein the at least one recommended consumable item fits within the updated sub-goals for one or more subsequent ones of the individual meals, and wherein the meal recommendation is based at least in part on (i) the user location being in proximity to a restaurant offering the meal recommendation, and (ii) historical food consumption data for the user for individual meals. 
Independent claim 16 recites a method for providing a dietary plan comprising: providing a plurality of consumable item data records entered by users, each data record comprising one or more respective nutritional values, wherein the plurality of consumable item data records entered by users of the health tracking system include at least one of recipe records and restaurant menu item records; receiving a long-term nutrition or weight-related goal of a user; utilizing user profile information to identify a daily caloric value necessary to achieve the long-term nutrition or weight-related goal; displaying the daily caloric value along with a meal goal option, wherein the meal goal option is configured such that selection thereof transforms the daily caloric value into a plurality of daily meal goals; in response to selection of the meal goal option automatically generating daily meal goals for the user by apportioning the daily caloric value across a plurality of individual meals associated with each day such that a portion of the determining a user location based on data; after re-apportioning the updated daily caloric value across the plurality of individual meals and determining the user location, (i) searching the at least one database and identifying individual ones of the plurality of recipe records which contain respective values that meet the daily caloric value apportioned to one of the plurality of individual meals, and (ii) searching the at least one database and identifying individual ones of the plurality of restaurant menu item records which (a) contain respective values that meet the daily caloric value apportioned to one of the plurality of individual meals and (b) are offered by restaurants in proximity to the user location; and presenting descriptive information relating to 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a user and restaurant providers’ providing health item information. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “health tracking device”, “at least one database”, “non-transitory computer-readable medium”, “graphical user interface (GUI)”, “GPS sensor” and “a processor” are additional elements that are recited at a high level of generality (e.g., that the receiving, analyzing, generating, dynamically adjusting, updating, re-apportioning, and presenting is performed using a software extraction tool is no more than a statement that software instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 2, Figure 3, and 
Paragraph 33, where “[0033] “With continued reference to FIG. 1, the server 200 is in communication with the health tracking devices 110 via a network 120. The health tracking devices 110 (which may also be referred to herein as "health and fitness tracking devices" and/or "user devices") comprise any number of computerized apparatus such as e.g., a smartphone 110A, laptop computer 110B, a tablet computer, a desktop computer llOC, or other such device. As demonstrated in the exemplary user device 110 of FIG. 3, each health tracking device 110 includes a user interface 304”
Paragraph 31, where “[0031] “The user data is stored in a database 220 provided in a storage apparatus or memory accessible by the server 200. The database 220 includes user data 222, consumable records 224, operational records 226, and graphics 228. The database 220 may be retained within the server 200 and included on the data store or other memory of the server”
Paragraph 39, where “[0039] The memory 206 may be of any type of device capable of storing information accessible by the processor 204, such as a memory card, ROM, RAM, write-capable memories, read-only memories, hard drives, discs, flash memory, or any of various other computer-readable medium serving as data storage devices as will be recognized by those of ordinary skill in the art”
Paragraph 46, where “[0046] The sensors may be, for example, GPS devices, accelerometers, heart rate monitors, temperature sensors, etc. The activity logs 236 may indicate any of various activity-related parameters such as step count, heart rate, distance travelled, calories burned, etc”
Paragraph 60, where “[0060] The memory 310 includes both program instructions and data. For example, the memory 310 may include program instructions for a graphical user interface configured to provide a client-side health tracking application 318. As noted previously, in at least one embodiment, the health tracking engine includes a dietary goals engine, similar to the network-side dietary goals engine 230 discussed above. With respect to data, the memory 310 may be configured to store certain user data 320, including user profile data such as e.g., user gender, height, weight, user identifier, password, etc.”
Paragraph 61, where “[0061] Additionally, user data such as activity and other health related data (e.g., data 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-3, 5, 7-8, 10-12, 14-15, 17-18, and 21-25  when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

 Response to Arguments
The arguments filed 17 February 2021 have been fully considered. 
Regarding the arguments pertaining to the 112(b) rejection, these arguments are persuasive. Applicant has amended claim 9 to overcome the 112(b) rejection. 
Regarding the arguments pertaining to the 101 rejection, these arguments are not persuasive. Applicant argues that Examples 45 and 46 are similar to the claimed invention as the inclusion of the limitations in the independent claims provide a meaningful limitations in that it can employ the information provided by any judicial exception. However, the claim limitations of  (a) a health tracking device including a global positioning system (GPS) sensor, (b) determining a user location based on data from the GPS sensor; (c) searching the at least one database and identifying individual ones of the plurality of restaurant menu item records as meal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626